ORDER
PER CURIAM.
Defendant Joseph Hulsey appeals from the judgment entered on a jury verdict finding him guilty of involuntary manslaughter, for which he was sentenced to twenty years’ imprisonment as a persistent offender, and possession of a controlled substance, for which he was sentenced to a consecutive prison term of ten years.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 30.25(b).